Dismissed and Memorandum Opinion filed January 10, 2012.




                                        In The

                     Fourteenth Court of Appeals
                                    ____________

                                NO. 14-04-01035-CV
                                  ____________

           JAMES B. MADDUX AND GMS ENERGY SERVICES, L.P. AND
                   STAR TAX SOLUTIONS, L.L.C., Appellants

                                          V.

                TRINITY PETROLEUM CONSULTANTS, LTD. AND
                      TPC INVESTMENTS, INC., Appellees



                       On Appeal from the 61st District Court
                               Harris County, Texas
                          Trial Court Cause No. 01-35125



                    MEMORANDUM                    OPINION

      This is an appeal from a judgment signed June 30, 2004. On June 25, 2009, this
court abated the appeal because appellant, GMS Energy Services, L.P., petitioned for
voluntary bankruptcy in the United States Bankruptcy Court for the Southern District of
Texas, under cause number 05-33342. See Tex. R. App. P. 8.2.
       Through the Public Access to Court Electronic Records (PACER) system, the court
has learned that the bankruptcy case was closed on May 18, 2011. The parties failed to
advise this court of the bankruptcy court action.

       On September 27, 2011, we advised the parties that unless, within 20 days, any
party to the appeal filed a motion demonstrating good cause to retain this appeal, the appeal
would be reinstated and dismissed for want of prosecution.

       On October 18, 2011, appellants requested an extension of time to file a response.
The motion was granted and appellants’ response was due on or before October 27, 2011.
No response was filed.

       On December 6, 2011, we advised the parties that unless, within 20 days, any party
to the appeal filed a motion demonstrating good cause to retain this appeal, the appeal
would be reinstated and dismissed for want of prosecution. As of this date, no response
has been filed.

       Accordingly, we reinstate the appeal and order it dismissed.



                                          PER CURIAM


Panel consists of Justices Frost, Brown, and Christopher.




                                             2